Citation Nr: 0815897	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-05 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease before February 3, 2007, 
and an initial rating higher than 30 percent from February 3, 
2007.  

2. Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the right knee.

3. Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the left knee.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Ms. M. 
ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1976 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge. A transcript of the 
hearing is of record.

In January 2007, the Board remanded the claims for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. Before February 3, 2007, gastroesophageal reflux disease 
was manifested by epigastric distress with pyrosis or 
regurgitation without substernal or arm or shoulder pain; 
from February 3, 2007, gastroesophageal reflux disease is 
manifested by epigastric distress without material weight 
loss or anemia. 

2. Right knee chondromalacia is manifested by flexion greater 
than 120 degrees and full extension without recurrent 
subluxation or lateral instability. 

3. Left knee chondromalacia is manifested by flexion greater 
than 120 degrees and full extension without recurrent 
subluxation or lateral instability. 




CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for gastroesophageal reflux disease before February 3, 2007, 
and an initial rating higher than 30 percent from February 3, 
2007, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2007).  

2. The criteria for an initial rating higher than 10 percent 
for right knee chondromalacia have not been met. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71(a), Diagnostic Codes 5010, 5257, 
5260, 5261 (2007). 

3. The criteria for an initial rating higher than 10 percent 
for left knee chondromalacia have not been met. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71(a), Diagnostic Codes 5010, 5257, 5260, 
5261 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claims of service connection by 
letter, dated in July 2004.  Where, as here, the claims of 
service connection have been granted and initial disability 
ratings have been assigned, the claims have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disabilities does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable to the initial 
ratings.  Dingess, 19 Vet. App. 473.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
afforded the veteran VA examinations.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



Gastroesophageal Reflux Disease

Factual Basis

Private medical records show that in July 2004 the veteran 
complained of nocturnal reflux. 

On VA examination in October 2004, the veteran complained 
midepigastric pain, dysphagia, and regurgitation.  He denied 
melena or hematemesis.  The examiner noted that the veteran 
was in a good state of nutrition and health.  It was noted 
that the veteran had intentionally loss weight.

In December 2005, the veteran testified that he had acid 
reflux. 

On VA examination in February 2007, the veteran complained of 
continuing dysphagia, pyrosis, and regurgitation.  He also 
complained of increased midepigastric pain and substernal 
pain.  He reported episodes of nausea two to three times a 
week and emesis one to three times.  He denied weight 
changes, constipation, or diarrhea.  On evaluation there was 
no evidence of malnutrition or anemia.  Some midepigastric 
pain on palpation was elicited but no other pain was found on 
palpation of the abdomen.  The examiner stated that 
gastroesophageal reflux disease caused considerable 
impairment of health and had worsened since the veteran was 
previous evaluated.  

Analysis 

The veteran is currently rated for evaluated for 
gastroesophageal reflux disease under Diagnostic Code 7346.  
Under Diagnostic Code 7346, the criteria for a 30 percent 
rating are persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The criteria for the next 
higher rating, 60 percent, are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  

As for a rating higher than 10 percent before February 3, 
2007, on VA examination in 2004, the veteran complained of 
epigastric distress and dysphagia and regurgitation, which 
was not accompanied by substernal or arm or shoulder pain.  
For this reason, the criteria for an initial rating higher 
than 10 percent under Diagnostic Code 7346 before February 3, 
2007, have not been met. 

As for a rating higher than 30 percent from February 3, 2007, 
on VA examination in 2007, the veteran complained of 
dysphagia, pyrosis, and regurgitation.  He also complained of 
increased midepigastric pain and substernal pain.  There was 
no evidence of material weight loss and hematemesis or melena 
with moderate anemia or other symptom combinations productive 
of severe impairment of health. For this reason, the criteria 
for an initial rating higher than 30 percent under Diagnostic 
Code 7346 from February 3, 2007, have not been met. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Right Knee Chondromalacia
Left Knee Chondromalacia

Factual Basis

On VA orthopedic examination in October 2004, the veteran 
complained of bilateral knee pain, swelling, stiffness, and 
instability.  Range of motion was from 0 to 125 degrees in 
each knee. There was no evidence that motion was additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The ligaments were stable in all planes in each knee.  There 
was patellofemoral crepitus, mild apprehension, and minimal 
joint line tenderness on the medial side of each knee.  The 
Lachman and McMurray tests were negative.  



VA records from November 2004 to December 2005 show that in 
July 2005 the veteran was evaluated for bilateral knee pain, 
noting that he had exhausted his physical therapy, but his 
strength and range of motion was adequate.  There was full 
extension and flexion was greater than 120 degrees.  He was 
seen in the pain management clinic and he used knee braces 
for stability. 

In December 2005, the veteran testified that his right knee 
was unstable, causing him to fall, but that he used a brace 
and cane, which help.  He described constant bilateral knee 
pain.  

On VA examination in January 2007, range of motion in each 
knee was from 0 to 130 degrees without pain.  Range of motion 
was noted to be not additionally limited by repetition.  Both 
knees were stable to varus and valgus stressing and on the 
Lachman and Drawer tests. No tenderness to palpation in the 
knees was noted.  Mild crepitus in the left knee was noted, 
but none was found in the right knee.  X-rays showed moderate 
degenerative joint disease in the right knee and mild 
patellofemoral narrowing with patellar osteophytosis in the 
right knee.  

Analysis 

The service-connected knee disabilities are currently each 
rated 10 percent for arthritis under Diagnostic Code 5010 and 
limitation of flexion under Diagnostic Code 5260. 

Arthritis substantiated by X-ray findings is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved. 

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  And a separate rating 
may be assigned for either limitation of flexion or 
extension.



Under Diagnostic Code 5260, the criterion for the next higher 
rating, 20 percent, is flexion limited to 30 degrees.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

A knee disability may also be rated separately for 
instability under Diagnostic Code 5257. Under Diagnostic Code 
5257, the criteria for a 10 percent rating are either slight 
recurrent subluxation or slight lateral instability.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

As for limitation of flexion and extension, on VA examination 
in October 2004, the range of motion was from 0 to 125 
degrees in each knee. There was no evidence that motion was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  In July 2005, there was full extension and 
flexion was greater than 120 degrees.  On VA examination in 
January 2007, range of motion in each knee was from 0 to 130 
degrees without pain.  Range of motion was noted to be not 
additionally limited by repetition. X-rays showed moderate 
degenerative joint disease in the right knee and mild 
patellofemoral narrowing with patellar osteophytosis in the 
right knee.

As flexion is greater than 120 degrees in each knee, the 
criterion for a 20 percent, that is, flexion limited to 30 
degrees has not been demonstrated for either knee, 
considering functional loss due to pain and painful movement. 
38 C.F.R. §§ 4.40, 4.45, 4.59. 

As for a separate rating for extension, as extension has been 
consistently found to be full or at zero degrees for each 
knee, extension is not limited to 10 degrees, the criterion 
for a separate compensable rating based on limitation of 
extension for either knee has not been demonstrated, 
considering functional loss due to pain and painful movement. 
38 C.F.R. §§ 4.40, 4.45, 4.59. 

As evidence of instability, on VA examination in October 
2004, the ligaments were stable in all planes in each knee.  
The Lachman and McMurray tests were negative.  On VA 
examination in January 2007, both knees were stable to varus 
and valgus stressing and on the Lachman and Drawer tests.  
Without objective evidence of recurrent subluxation or 
lateral instability, the criteria for a separate rating under 
Diagnostic Code 5257 for each knee have not been met. 

For these reasons, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 10 percent for gastroesophageal 
reflux disease before February 3, 2007, and an initial rating 
higher than 30 percent from February 3, 2007, is denied. 

An initial rating higher than 10 percent for chondromalacia 
of the right knee is denied.  

An initial rating higher than 10 percent for chondromalacia 
of the left knee is denied.  

____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


